Proceeding pursuant to CPLR article 78 (transferred to this *517Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, an inmate, was charged in a misbehavior report with possession of escape items, possession of a weapon, possession of contraband, smuggling, violent conduct, interference with an employee and refusing a frisk. Following a tier III disciplinary hearing, he was found guilty of all charges. Petitioner thereafter exhausted his administrative remedies and commenced this CPLR article 78 proceeding challenging the determination. We now confirm.
The misbehavior report, related documentation and hearing testimony comprise substantial evidence in support of the determination of guilt (see Matter of Abdul-Khaliq v Goord, 34 AD3d 872, 872 [2006]). To the extent preserved, we have reviewed petitioner’s numerous procedural challenges, including his claims that he did not knowingly waive his right to be present at the hearing, he received inadequate employee assistance and he was improperly prevented from calling certain witnesses and presenting retaliation evidence, and find them to be without merit.
Mercure, J.P, Peters, Spain, Carpinello and Rose, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.